     Case 2:18-cv-00064-KJM-DMC Document 25 Filed 02/18/21 Page 1 of 22


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JIMMY DON SMITH,                                  No. 2:18-CV-0064-KJM-DMC-P
12                      Petitioner,
13           v.                                         FINDINGS AND RECOMMENDATIONS
14    JOE LIZZARAGA,
15                      Respondent.
16

17                 Petitioner, a state prisoner proceeding pro se, brings this petition for a writ of

18   habeas corpus pursuant to 28 U.S.C. § 2254. Pending before the Court are Petitioner’s petition

19   for a writ of habeas corpus, ECF No. 1, Respondent’s answer, ECF No. 22, and Petitioner’s

20   traverse, ECF No. 24.

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///
                                                       1
     Case 2:18-cv-00064-KJM-DMC Document 25 Filed 02/18/21 Page 2 of 22


 1                                          I. BACKGROUND

 2          A.      Facts1

 3                  The state court recited the following facts, and petitioner has not offered any clear

 4   and convincing evidence to rebut the presumption that these facts are correct:

 5                           Samantha Bumgardner testified she worked at the Alta Regional
                    Center, which provided services for developmentally disabled people. For
 6                  three years she had been the service coordinator for the victim, who had
                    moderate mental retardation. The victim, with an IQ of between 50 and
 7                  75, could not make good choices and needed living assistance. The victim
                    lived in her own apartment but had an independent living skills instructor
 8                  who met with her weekly. Bumgardner saw her approximately every other
                    month. The victim lived with her two young children, and had some
 9                  support from family members as well.
                             Margarita Torres testified she lived with the victim for about three
10                  or four weeks beginning in late May of 2014, along with her two children.
                    When defendant came to the apartment, the victim told Torres to send him
11                  away and say she was not there. Defendant insisted that he could come in
                    to use the shower, and ultimately--after he spoke to the victim--came in.
12                  He seemed to be under the influence of drugs, and he followed the victim
                    around the apartment. When the victim went to the restroom, defendant
13                  tried to rub Torres’s leg. He dropped a lubricant bottle on the floor;
                    although he denied it was his. The victim said it was not hers.
14                           Torres testified that at some point after he had showered and
                    dressed, defendant went into the bathroom while the victim was inside,
15                  and he was in there for about 10-15 minutes with her. Afterwards, while
                    defendant was still in the apartment, the victim was “teary eyed” and said
16                  defendant had “touched her.” Both women told him to leave, but he would
                    not. When the victim fell asleep on a couch, defendant said “ ‘Well, if you
17                  don’t want nothing to do with me, then I’ll be here with your friend,’ as in
                    me; referring to me [i.e., Torres]. That’s when he started rubbing my leg.”
18                  Torres was scared. Defendant made a comment about sex, and the victim
                    had said he wanted to have a “threesome.” When defendant left, the
19                  lubricant was gone. Torres had told a detective that defendant had been
                    acting “ ‘perverted’ ” and had been following the victim around
20                  the apartment.
                             The victim testified she was 32 and lived in a two-bedroom
21                  apartment with her two boys, aged six and 11. She received help from
                    others with her “money and stuff” as well as with paying bills, shopping,
22                  and groceries. For about two or three weeks, Torres and her children lived
                    with the victim. During that time, defendant came by, and although the
23                  victim told Torres not to open the door, she did and defendant pushed
                    himself in. Later she testified Torres told her defendant pushed his way in.
24                  The victim went into a closet because she did not want company, but
25          1
                     Pursuant to 28 U.S.C. § 2254(e)(1), “. . . a determination of a factual issue made
     by a State court shall be presumed to be correct.” Findings of fact in the last reasoned state court
26   decision are entitled to a presumption of correctness, rebuttable only by clear and convincing
     evidence. See Runningeagle v. Ryan, 686 F.3d 759 n.1 (9th Cir. 2012). Petitioner bears the
27   burden of rebutting this presumption by clear and convincing evidence. See id. These facts are,
     therefore, drawn from the state court’s opinion(s), lodged in this court. Petitioner may also be
28   referred to as “defendant.”
                                                       2
     Case 2:18-cv-00064-KJM-DMC Document 25 Filed 02/18/21 Page 3 of 22


 1               eventually had to use the bathroom. When she was finished, defendant
                 pushed her back into the bathroom. He seemed drunk and he had a bottle
 2               of sex lubricant in his back pocket. He asked the victim to ask Torres to “
                 ‘have a threesome’ ” and the victim told Torres about this comment. After
 3               defendant came into the bathroom, he put his fingers into her vagina. He
                 pushed her down, got her pants and underwear down, penetrated her with
 4               his penis and told her he ejaculated. It hurt.
                          The victim testified defendant had been her friend and would come
 5               by to eat, shower, and watch television. He had never attacked her before.
                 She first told a friend about it, but not right away because she was scared,
 6               but she thought Torres must have heard what happened because she was
                 screaming. She gave her bra to a peace officer, because defendant had
 7               damaged it trying to get it off of her. She later saw defendant rubbing
                 Torres’s legs on the couch, and Torres did not seem to like it.
 8                        Deputy Willy Kardatzke testified that on June 6, 2014, he went to
                 the victim’s residence to investigate a rape reported by her aunt. The
 9               victim said during the rape she cried out but Torres told her “to relax and
                 shut up.” The victim said defendant had fondled her breast, put his finger
10               in her vagina, broke her bra, and forced his penis inside her. She had since
                 washed all of her clothing, but she gave Kardatzke the bra, which was
11               exhibit 1 at trial.
                          Anthony Myers--a reluctant and partly intoxicated witness--
12               testified defendant admitted having sex with the victim, but had said it was
                 in his tent and part of a planned drug transaction, and Myers so informed a
13               detective. This witness’s equally intoxicated wife testified the victim told
                 her that defendant had raped her, and the victim was mad about it.
14                        Detective Mark Claar testified Myers told him he (Myers) had
                 confronted defendant about the rape allegation and defendant told Myers
15               the victim had come to his tent and offered him oral sex in exchange for
                 drugs, which offer he had declined. When Claar interviewed the victim,
16               who was “of lower intelligence,” she told him that about three weeks
                 previously, defendant came to her apartment and he seemed high. She told
17               Claar details of defendant’s visit to the apartment that were consistent with
                 her previous statements: defendant had mentioned a threesome; she hid in
18               a closet; he had some kind of lubricant; he broke her bra; he put his fingers
                 in her vagina; and she yelled for help. She added that after defendant had
19               sex with her, he stayed at the apartment and was “making moves” on
                 Torres.
20                        When Claar searched defendant’s tent, he found a hypodermic
                 needle. Defendant said he had last used drugs five days before. When
21               Claar spoke with Torres, she told him defendant had been “acting pervy”
                 and following the victim around the apartment. The victim had told Torres
22               defendant had lubricant and wanted a threesome, and Torres told Claar
                 that defendant had touched Torres’s leg.
23
                 ECF No. 11-2, pgs. 2-5 (opinion of the California Court of Appeal on
24               direct review).
25   ///

26   ///

27   ///

28   ///
                                                    3
     Case 2:18-cv-00064-KJM-DMC Document 25 Filed 02/18/21 Page 4 of 22


 1          B.     Procedural History

 2                 The state court recited the following procedural history through Petitioner’s

 3   conviction:

 4                         A jury found defendant Jimmy Don Smith guilty of forcible rape
                   and forcible sexual penetration. (Pen. Code, §§ 261, subd. (a)(2), 289,
 5                 subd. (a)(1)A).) (footnote omitted). Defendant later admitted a strike
                   allegation that also qualified as a prior serious felony (residential burglary,
 6                 § 459), and five separate prison term allegations, in exchange for dismissal
                   of a sixth prison term allegation (§§ 667, subds. (a), (b)-(i), 667.5, subd.
 7                 (b), 1170.12, 1192.7, subd. (c)(18)). The trial court sentenced defendant to
                   prison for 41 years, and defendant timely appealed.
 8
                   ECF No. 11-2, pgs. 1-2.
 9

10   The Court of Appeal affirmed the conviction and sentence in an unpublished decision issued on

11   April 18, 2016. See ECF No. 11-2. The California Supreme Court denied further direct review

12   on June 29, 2016, without comment or citation. See ECF No. 11-4.

13                 Petitioner then filed a post-conviction petition for a writ of habeas corpus in the

14   Yuba County Superior Court on March 17, 2017. See ECF No. 11-5. The Superior Court denied

15   the petition in a decision issued on April 17, 2017. See ECF No. 11-6. On July 17, 2017,

16   Petitioner filed a habeas corpus petition in the California Court of Appeal. See ECF No. 11-7.

17   The Court of Appeal denied the petition without comment or citation on August 3, 2017. See

18   ECF No. 11-8. Finally, Petitioner filed a habeas petition in the California Supreme Court on

19   August 21, 2017. See ECF No. 11-9. That petition was denied without comment or citation on

20   November 1, 2017. See ECF No. 11-10.
21                 Petitioner filed his federal habeas petition on January 11, 2018. See ECF No. 1.

22   Respondent’s moved to the dismiss the petition as time-barred on October 5, 2018. See ECF No.

23   10. That motion was denied on October 1, 2019. See ECF No. 20 (District Judge order adopting

24   findings and recommendations). Respondent filed his answer on November 21, 2019. See ECF

25   No. 22. Petitioner filed a traverse on April 30, 2020. See ECF No. 24.

26   ///
27   ///

28   ///
                                                       4
     Case 2:18-cv-00064-KJM-DMC Document 25 Filed 02/18/21 Page 5 of 22


 1                                     II. STANDARDS OF REVIEW

 2                  Because this action was filed after April 26, 1996, the provisions of the

 3   Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”) are presumptively applicable.

 4   See Lindh v. Murphy, 521 U.S. 320, 336 (1997); Calderon v. United States Dist. Ct. (Beeler), 128

 5   F.3d 1283, 1287 (9th Cir. 1997), cert. denied, 522 U.S. 1099 (1998). The AEDPA does not,

 6   however, apply in all circumstances. When it is clear that a state court has not reached the merits

 7   of a petitioner’s claim, because it was not raised in state court or because the court denied it on

 8   procedural grounds, the AEDPA deference scheme does not apply and a federal habeas court must

 9   review the claim de novo. See Pirtle v. Morgan, 313 F.3d 1160 (9th Cir. 2002) (holding that the

10   AEDPA did not apply where Washington Supreme Court refused to reach petitioner’s claim

11   under its “re-litigation rule”); see also Killian v. Poole, 282 F.3d 1204, 1208 (9th Cir. 2002)

12   (holding that, where state court denied petitioner an evidentiary hearing on perjury claim, AEDPA

13   did not apply because evidence of the perjury was adduced only at the evidentiary hearing in

14   federal court); Appel v. Horn, 250 F.3d 203, 210 (3d Cir.2001) (reviewing petition de novo where

15   state court had issued a ruling on the merits of a related claim, but not the claim alleged by

16   petitioner). When the state court does not reach the merits of a claim, “concerns about comity and

17   federalism . . . do not exist.” Pirtle, 313 F. 3d at 1167.

18                  Where AEDPA is applicable, federal habeas relief under 28 U.S.C. § 2254(d) is

19   not available for any claim decided on the merits in state court proceedings unless the state court’s

20   adjudication of the claim:
21                  (1) resulted in a decision that was contrary to, or involved an unreasonable
                    application of, clearly established Federal law, as determined by the
22                  Supreme Court of the United States; or
23                  (2) resulted in a decision that was based on an unreasonable determination
                    of the facts in light of the evidence presented in the State court proceeding
24                  .
25   Under § 2254(d)(1), federal habeas relief is available only where the state court’s decision is

26   “contrary to” or represents an “unreasonable application of” clearly established law. Under both
27   standards, “clearly established law” means those holdings of the United States Supreme Court as

28   of the time of the relevant state court decision. See Carey v. Musladin, 549 U.S. 70, 74 (2006)
                                                         5
     Case 2:18-cv-00064-KJM-DMC Document 25 Filed 02/18/21 Page 6 of 22


 1   (citing Williams, 529 U.S. at 412). “What matters are the holdings of the Supreme Court, not the

 2   holdings of lower federal courts.” Plumlee v. Masto, 512 F.3d 1204 (9th Cir. 2008) (en banc).

 3   Supreme Court precedent is not clearly established law, and therefore federal habeas relief is

 4   unavailable, unless it “squarely addresses” an issue. See Moses v. Payne, 555 F.3d 742, 753-54

 5   (9th Cir. 2009) (citing Wright v. Van Patten, 552 U.S. 120, 28 S. Ct. 743, 746 (2008)). For federal

 6   law to be clearly established, the Supreme Court must provide a “categorical answer” to the

 7   question before the state court. See id.; see also Carey, 549 U.S. at 76-77 (holding that a state

 8   court’s decision that a defendant was not prejudiced by spectators’ conduct at trial was not

 9   contrary to, or an unreasonable application of, the Supreme Court’s test for determining prejudice

10   created by state conduct at trial because the Court had never applied the test to spectators’

11   conduct). Circuit court precedent may not be used to fill open questions in the Supreme Court’s

12   holdings. See Carey, 549 U.S. at 74.

13                  In Williams v. Taylor, 529 U.S. 362 (2000) (O’Connor, J., concurring, garnering a

14   majority of the Court), the United States Supreme Court explained these different standards. A

15   state court decision is “contrary to” Supreme Court precedent if it is opposite to that reached by

16   the Supreme Court on the same question of law, or if the state court decides the case differently

17   than the Supreme Court has on a set of materially indistinguishable facts. See id. at 405. A state

18   court decision is also “contrary to” established law if it applies a rule which contradicts the

19   governing law set forth in Supreme Court cases. See id. In sum, the petitioner must demonstrate

20   that Supreme Court precedent requires a contrary outcome because the state court applied the
21   wrong legal rules. Thus, a state court decision applying the correct legal rule from Supreme Court

22   cases to the facts of a particular case is not reviewed under the “contrary to” standard. See id. at

23   406. If a state court decision is “contrary to” clearly established law, it is reviewed to determine

24   first whether it resulted in constitutional error. See Benn v. Lambert, 283 F.3d 1040, 1052 n.6

25   (9th Cir. 2002). If so, the next question is whether such error was structural, in which case federal

26   habeas relief is warranted. See id. If the error was not structural, the final question is whether the
27   error had a substantial and injurious effect on the verdict, or was harmless. See id.

28   ///
                                                        6
     Case 2:18-cv-00064-KJM-DMC Document 25 Filed 02/18/21 Page 7 of 22


 1                  State court decisions are reviewed under the far more deferential “unreasonable

 2   application of” standard where it identifies the correct legal rule from Supreme Court cases, but

 3   unreasonably applies the rule to the facts of a particular case. See Wiggins v. Smith, 539 U.S.

 4   510, 520 (2003). While declining to rule on the issue, the Supreme Court in Williams, suggested

 5   that federal habeas relief may be available under this standard where the state court either

 6   unreasonably extends a legal principle to a new context where it should not apply, or

 7   unreasonably refuses to extend that principle to a new context where it should apply. See

 8   Williams, 529 U.S. at 408-09. The Supreme Court has, however, made it clear that a state court

 9   decision is not an “unreasonable application of” controlling law simply because it is an erroneous

10   or incorrect application of federal law. See id. at 410; see also Lockyer v. Andrade, 538 U.S. 63,

11   75-76 (2003). An “unreasonable application of” controlling law cannot necessarily be found even

12   where the federal habeas court concludes that the state court decision is clearly erroneous. See

13   Lockyer, 538 U.S. at 75-76. This is because “[t]he gloss of clear error fails to give proper

14   deference to state courts by conflating error (even clear error) with unreasonableness.” Id. at 75.

15   As with state court decisions which are “contrary to” established federal law, where a state court

16   decision is an “unreasonable application of” controlling law, federal habeas relief is nonetheless

17   unavailable if the error was non-structural and harmless. See Benn, 283 F.3d at 1052 n.6.

18                    The “unreasonable application of” standard also applies where the state court

19   denies a claim without providing any reasoning whatsoever. See Himes v. Thompson, 336 F.3d

20   848, 853 (9th Cir. 2003); Delgado v. Lewis, 233 F.3d 976, 982 (9th Cir. 2000). Such decisions
21   are considered adjudications on the merits and are, therefore, entitled to deference under the

22   AEDPA. See Green v. Lambert, 288 F.3d 1081 1089 (9th Cir. 2002); Delgado, 233 F.3d at 982.

23   The federal habeas court assumes that state court applied the correct law and analyzes whether the

24   state court’s summary denial was based on an objectively unreasonable application of that law.

25   See Himes, 336 F.3d at 853; Delgado, 233 F.3d at 982.

26   ///
27   ///

28   ///
                                                       7
     Case 2:18-cv-00064-KJM-DMC Document 25 Filed 02/18/21 Page 8 of 22


 1                                            III. DISCUSSION

 2                  Petitioner asserts the following claims:

 3                  Claim 1         Petitioner’s right to due process was violated when the
                                    trial court allowed testimony from Samantha Bumgardner.
 4
                                    Trial counsel was ineffective in this regard.
 5
                                    See ECF No. 1, pgs. 5-7.
 6
                    Claim 2         Petitioner’s right to due process was violated when the
 7                                  trial court allowed evidence of his drug use.
 8                                  Trial counsel was ineffective in this regard.
 9                                  See id. at 7-8.
10                  Claim 3         The trial court erred in instructing the jury under CALCRIM
                                    No. 331.
11
                                    See id. at 8-10.
12
                    Claim 4         Trial counsel was ineffective for failing to request a statement
13                                  of reasons for the imposition of consecutive sentences.
14                                  See id. at 10-12.
15          A.      Evidentiary Issues

16                  In his first and second claims, Petitioner argues the trial court erred with respect to

17   two items admitted into evidence – testimony from Bumgardner and evidence of Petitioner’s drug

18   use. See ECF No. 1, pgs. 5-8. In claim 1, Petitioner contends: “Petitioner was deprived of his 5th

19   and 14th Amendment rights to Due Process and a fair trial by the admission of Samantha

20   Bumgardner’s testimony.” Id. at 5. Petitioner offers no argument or evidence in support of this
21   claim. In claim 2, Petitioner asserts:

22                  Petitioner’s 5th and 14th Amendment rights to Due Process and a fair trial
                    were violated by the admission of evidence of his drug use unrelated to the
23                  charged offenses. . . . Petitioner’s drug use unrelated to the instant offense
                    was inadmissible as irrelevant and prejudicial, and amounted to improper
24                  character evidence. It was prejudice.
25                  Id. at 7.
26   Again, Petitioner offers no further argument or any evidence in support of this claim.
27   ///

28   ///
                                                        8
     Case 2:18-cv-00064-KJM-DMC Document 25 Filed 02/18/21 Page 9 of 22


 1                   A writ of habeas corpus is available under 28 U.S.C. § 2254 only on the basis of a

 2   transgression of federal law binding on the state courts. See Middleton v. Cupp, 768 F.2d 1083,

 3   1085 (9th Cir. 1985); Gutierrez v. Griggs, 695 F.2d 1195, 1197 (9th Cir. 1983). It is not available

 4   for alleged error in the interpretation or application of state law. Middleton, 768 F.2d at 1085; see

 5   also Lincoln v. Sunn, 807 F.2d 805, 814 (9th Cir. 1987); Givens v. Housewright, 786 F.2d 1378,

 6   1381 (9th Cir. 1986). Habeas corpus cannot be utilized to try state issues de novo. See Milton v.

 7   Wainwright, 407 U.S. 371, 377 (1972).

 8                   However, a “claim of error based upon a right not specifically guaranteed by the

 9   Constitution may nonetheless form a ground for federal habeas corpus relief where its impact so

10   infects the entire trial that the resulting conviction violates the defendant’s right to due process.”

11   Hines v. Enomoto, 658 F.2d 667, 673 (9th Cir. 1981) (citing Quigg v. Crist, 616 F.2d 1107 (9th

12   Cir. 1980)); see also Lisenba v. California, 314 U.S. 219, 236 (1941). Because federal habeas

13   relief does not lie for state law errors, a state court’s evidentiary ruling is grounds for federal

14   habeas relief only if it renders the state proceedings so fundamentally unfair as to violate due

15   process. See Drayden v. White, 232 F.3d 704, 710 (9th Cir. 2000); Spivey v. Rocha, 194 F.3d

16   971, 977-78 (9th Cir. 1999); Jammal v. Van de Kamp, 926 F.2d 918, 919 (9th Cir. 1991); see also

17   Hamilton v. Vasquez, 17 F.3d 1149, 1159 (9th Cir. 1994). To raise such a claim in a federal

18   habeas corpus petition, the “error alleged must have resulted in a complete miscarriage of

19   justice.” Hill v. United States, 368 U.S. 424, 428 (1962); Crisafi v. Oliver, 396 F.2d 293, 294-95

20   (9th Cir. 1968); Chavez v. Dickson, 280 F.2d 727, 736 (9th Cir. 1960). In any event, an
21   evidentiary error is considered harmless if it did not have a substantial and injurious effect in

22   determining the jury’s verdict. See Padilla v. Terhune, 309 F.3d 614, 621 (9th Cir. 2002); see

23   also Laboa v. Calderon, 224 F.3d 972, 976 (9th Cir. 2001).

24                   1.      Bumgerdner’s Testimony

25                   In rejecting this claim, the California Court of Appeal held:

26                           Defense counsel moved in limine to exclude Bumgardner’s
                     testimony in part as irrelevant and highly prejudicial. The motion partly
27                   relied on preliminary hearing testimony by Bumgardner to the effect that
                     the victim had two children and had moderate mental retardation. The
28                   defense claimed this evidence would generate undue sympathy for the
                                                         9
     Case 2:18-cv-00064-KJM-DMC Document 25 Filed 02/18/21 Page 10 of 22


 1                 victim.
                           The People replied in part that the evidence would help the jury
 2                 understand possible perception and communication difficulties the victim
                   may have.
 3                         The trial court permitted Bumgardner to testify at trial, as outlined
                   ante.
 4                         On appeal, defendant contends Bumgardner’s testimony was
                   unduly prejudicial, deprived him of due process, and also argues trial
 5                 counsel did not effectively address it.
                           Here, the evidence was relevant (Evid. Code, § 210) to show the
 6                 reasons why the victim allowed defendant to press into her apartment and
                   abuse her, her delayed disclosure, and to explain her demeanor on the
 7                 stand. It was not inflammatory in comparison with the victim’s testimony
                   about what defendant did to her, nor was it time consuming or confusing.
 8                 (See Evid. Code, § 352.) In such circumstances, the trial court acted well
                   within its discretion in denying the in limine motion, and nothing about
 9                 the ensuing trial showed that that ruling proved prejudicial.
                           “The court in its discretion may exclude evidence if its probative
10                 value is substantially outweighed by the probability that its admission will
                   (a) necessitate undue consumption of time or (b) create substantial danger
11                 of undue prejudice, of confusing the issues, or of misleading the jury.”
                   (Evid. Code, § 352.) “ ‘The prejudice which exclusion of evidence under
12                 Evidence Code section 352 is designed to avoid is not the prejudice or
                   damage to a defense that naturally flows from relevant, highly probative
13                 evidence.’ [Citations.] ‘Rather, the statute uses the word in its
                   etymological sense of “prejudging” a person or cause on the basis of
14                 extraneous factors.’ ” (People v. Zapien (1993) 4 Cal.4th 929, 958.) Here
                   there was no prejudice.
15
                   ECF No. 11-2, pgs. 5-6.
16

17                 In his answer, Respondent argues the state court’s determination was reasonable.

18    See ECF No. 22, pg. 12. According to Respondent:

19                         The victim’s service coordinator, Samantha Bumgardner, testified
                   about the victim’s developmental and mental disabilities. (Ex. A at 2, 5.)
20                 Petitioner argues this testimony was wrongly admitted under state law,
                   unduly prejudicing him and also violating his due process rights. (Pet. at
21                 5.) To the extent Petitioner argues that the state court erred under state
                   law, his claim cannot be relitigated here. Bradshaw v. Richey, 546 U.S. 74,
22                 76 (2005).
                           To the extent Petitioner argues admission of the evidence violated
23                 due process, his claim fails. The Supreme Court has never clearly held that
                   admission of “overtly prejudicial evidence” can violate due process.
24                 Holley v. Yarborough, 568 F.3d 1091, 1101 (9th Cir. 2009). “The
                   Supreme Court has made very few rulings regarding the admission of
25                 evidence as a violation of due process. . . [I]t has not yet made a clear
                   ruling that admission of irrelevant or overtly prejudicial evidence
26                 constitutes a due process violation sufficient to warrant issuance of the
                   writ.” Id. Without “clearly established Federal law” on the issue, a state
27                 court’s ruling on the admission of evidence cannot be an “unreasonable
                   application” of that law. Id. Therefore, in this case the California Court of
28                 Appeal was not unreasonable in rejecting the challenge to the service
                                                      10
     Case 2:18-cv-00064-KJM-DMC Document 25 Filed 02/18/21 Page 11 of 22


 1                   coordinator’s testimony. Petitioner’s evidentiary claim fails to earn him
                     habeas relief.
 2
                     ECF No. 22, pg. 13.
 3

 4                   As the state court explained, testimony from the victim’s service coordinator was

 5    relevant to help the jury understand testimony from the victim, who is developmentally disabled.

 6    Moreover, the evidence was not unduly prejudicial under California Evidence Code § 352. And,

 7    even if it was, Respondent is correct that there is no clearly established Supreme Court precedent

 8    holding that such evidence violates fundamental due process. See Holley, 568 F.3d at 1101. The

 9    Court finds the state court’s determination is neither contrary to nor based on an unreasonable

10    application of clearly established law, primarily because there is none.

11                   2.      Evidence of Petitioner’s Drug Use

12                   In rejecting this claim, the state court found it to be waived because an objection

13    was not preserved at the time of trial. The Court of Appeal held:

14                           Defendant contends the trial court erred in permitting the
                     introduction of evidence that he was intoxicated at the time of the alleged
15                   crime, evidence that a syringe was found in his tent, and the fact that he
                     admitted drug use to Detective Claar.
16                           Before trial, the People sought an order permitting--upon the
                     showing of a proper foundation--the introduction of evidence defendant
17                   was intoxicated and had admitted recent drug use, to corroborate other
                     testimony about his demeanor that day. Defense counsel filed a written
18                   statement of no objection. The victim and Torres testified defendant was
                     intoxicated, though not necessarily on drugs, and Detective Claar testified
19                   that some time after the alleged rape, he found a needle in defendant’s tent
                     and defendant said he had used some unspecified drug five days
20                   previously. The defense lodged no objections to any of this testimony.
                             Appellate counsel recognizes that the issues raised on appeal were
21                   not preserved by timely objection in the trial court. . . .

22                                  ***

23                           Accordingly, the contention of error is not preserved.

24                   ECF No. 11-2, pgs. 6-7.

25                   The state court also addressed the merits of Petitioner’s claim:

26                           As for the evidence of defendant’s intoxication at the time of the
                     crime, an objection would have been futile because the evidence was
27                   relevant to explain defendant’s near-forcible entrance, refusal to leave, and
                     “pervy” behavior. It was directly relevant to the circumstances
28                   surrounding the commission of the crime. Further, part of the defense
                                                        11
     Case 2:18-cv-00064-KJM-DMC Document 25 Filed 02/18/21 Page 12 of 22


 1                  strategy was to suggest the victim had willingly traded drugs for sex with
                    the defendant in the past, and that certain witnesses lied to punish
 2                  defendant for giving the victim drugs. Therefore, evidence that defendant
                    used drugs at the time of the alleged offense, had a syringe in his tent, and
 3                  admitted drug usage to Detective Claar advanced part of the defense
                    theory. Thus, trial counsel had a plausible tactical reason for not
 4                  objecting to the evidence about drugs. Where the record shows trial
                    counsel’s actions reflected reasonable tactical choices, defendant’s claims
 5                  of ineffective assistance are unavailing on direct appeal. (See People v.
                    Mendoza Tello (1997) 15 Cal.4th 264, 266-267.) Therefore the failure to
 6                  object forfeits the claim of evidentiary error in this appeal. (See Evid.
                    Code, § 353, subd. (a) [an evidentiary objection must be timely and
 7                  specific]; People v. Ramos (1997) 15 Cal.4th 1133, 1171.)

 8                  ECF No. 11-2, pg. 6.

 9                  Respondent argues this claim is procedurally barred. See ECF No. 22, pg. 14.

10    According to Respondent:

11                          Initially, because Petitioner did not object to the evidence at trial
                    he is procedurally barred from raising that claim on federal habeas. A
12                  federal court may not review a state prisoner’s habeas claim if it was
                    previously rejected by a state court on a state-law ground that is
13                  independent of the federal question and adequate to support it. Coleman v.
                    Thompson, 501 U.S. 722, 750 (1991); Beard v. Kindler, 558 U.S. 53, 60-
14                  62 (2009).
                            Here, the state court expressly found that Petitioner’s evidentiary
15                  claim had been forfeited because he failed to object to the evidence at trial.
                    (Ex. A at 6-7.) Forfeiture for failure to object is a state procedural bar that
16                  is both independent of federal law and consistently applied by California
                    courts. Fairbank v. Ayers, 650 F.3d 1243, 1256-57 (9th Cir. 2011). The
17                  forfeiture bar defaults federal review of a state prisoner’s habeas claim.
                    Wainwright v. Sykes, 433 U.S. 72, 86-87 (1977); Paulino v. Castro, 371
18                  F.3d 1083, 1092-93 (9th Cir. 2004); Vansickel v. White, 166 F.3d 953, 957
                    (9th Cir. 1999); Bonin v. Calderon, 59 F.3d 815, 842-43 (9th Cir. 1995).
19                  Therefore, Petitioner is procedurally barred from raising this evidentiary
                    claim on federal habeas.
20
                    ECF No. 22, pg. 15.
21

22                  Respondent also notes that the state court addressed the merits of Petitioner’s

23    claim of error based on admission of evidence of his drug use. See ECF No. 22, pg. 14.

24    According to Respondent, the state court’s alternative merits determination was reasonable. See

25    id. Respondent contends:

26                           The California Court of Appeal did not unreasonably apply
                    Supreme Court authority when rejecting Petitioner’s claim. Petitioner
27                  argued below that admitting evidence of Petitioner’s intoxication and drug
                    use around the time of the crime violated state law and was so prejudicial
28                  it violated his due process rights. (Lodged Doc. Nos. 3 & 17.) The
                                                       12
     Case 2:18-cv-00064-KJM-DMC Document 25 Filed 02/18/21 Page 13 of 22


 1                   appellate court found that even if it ignored Petitioner’s forfeiture of this
                     issue, the claim was meritless because the evidence was relevant and
 2                   admissible. In fact, Petitioner himself relied on this evidence as part of his
                     defense. (Ex. A at 6-7.) In light of this, the state court concluded the
 3                   evidence was no source of prejudicial error.
                             The state court’s determination of state law is binding on this
 4                   Court, thus that part of his claim cannot be relitigated here. Bradshaw, 546
                     U.S. at 76. And the state court’s conclusion that there was no prejudicial
 5                   constitutional error could not have been objectively unreasonable. The
                     Supreme Court has never clearly held that admission of “overtly
 6                   prejudicial evidence” can violate due process. Holley, 568 F.3d at 1101.
                     The Supreme Court “has not yet made a clear ruling that admission of
 7                   irrelevant or overtly prejudicial evidence constitutes a due process
                     violation sufficient to warrant issuance of the writ.” Id. Because there is no
 8                   clearly established Federal law that overly prejudicial evidence violates
                     due process, the California court’s rejection of Petitioner’s contention here
 9                   was not unreasonable.

10                   ECF No. 22, pgs. 15-16.

11                   While the Court agrees with Respondent that Petitioner defaulted this claim in

12    state court, the Court may nonetheless reach the merits because the state court did so. As the state

13    court observed, Petitioner opened the door to the issue of his drug use by arguing that the victim

14    had traded sex for drugs in the past and that various witnesses had lied to punish Petitioner for

15    giving the victim drugs. On this record, admission of evidence of Petitioner’s drug use by the

16    prosecution did not result in a fundamentally unfair trial. To the contrary, it would have been

17    prejudicial to the prosecution had the government not been allowed to explore the issue once

18    Petitioner opened the door. This Court finds the state court’s determination of this claim is

19    neither contrary to nor based on an unreasonable application of clearly established law.

20           B.      Jury Instructions

21                   In claim 3, Petitioner argues the trial court erred in instructing the jury under

22    CALCRIM No. 331. See ECF No. 1, pg. 8. In claim 3, Petitioner asserts:

23                   It was prejudicial error to instruct the jury with CALCRIM 331 at it
                     improperly bolstered M.R.’s credibility, violating petitioner’s rights to a
24                   jury trial, confrontation, Due Process and the right to present a defense.
                     Further, the evidence was insufficient to warrant the use of this
25                   instruction. The proceeding below was prejudicial error.

26                   Id.
27    Again, Petitioner offers no further argument or any evidence in support of this claim.

28    ///
                                                        13
     Case 2:18-cv-00064-KJM-DMC Document 25 Filed 02/18/21 Page 14 of 22


 1                   A writ of habeas corpus is available under 28 U.S.C. § 2254 only on the basis of a

 2    transgression of federal law binding on the state courts. See Middleton v. Cupp, 768 F.2d 1083,

 3    1085 (9th Cir. 1985); Gutierrez v. Griggs, 695 F.2d 1195, 1197 (9th Cir. 1983). It is not available

 4    for alleged error in the interpretation or application of state law. See Middleton, 768 F.2d at

 5    1085; see also Lincoln v. Sunn, 807 F.2d 805, 814 (9th Cir. 1987); Givens v. Housewright, 786

 6    F.2d 1378, 1381 (9th Cir. 1986). Habeas corpus cannot be utilized to try state issues de novo.

 7    See Milton v. Wainwright, 407 U.S. 371, 377 (1972). Thus, a challenge to jury instructions does

 8    not generally give rise to a federal constitutional claim. See Middleton, 768 F.2d at 1085) (citing

 9    Engle v. Isaac, 456 U.S. 107, 119 (1982)).

10                   However, a “claim of error based upon a right not specifically guaranteed by the

11    Constitution may nonetheless form a ground for federal habeas corpus relief where its impact so

12    infects the entire trial that the resulting conviction violates the defendant’s right to due process.”

13    Hines v. Enomoto, 658 F.2d 667, 673 (9th Cir. 1981) (citing Quigg v. Crist, 616 F.2d 1107 (9th

14    Cir. 1980)); see also Lisenba v. California, 314 U.S. 219, 236 (1941). In order to raise such a

15    claim in a federal habeas corpus petition, the “error alleged must have resulted in a complete

16    miscarriage of justice.” Hill v. United States, 368 U.S. 424, 428 (1962); Crisafi v. Oliver, 396

17    F.2d 293, 294-95 (9th Cir. 1968); Chavez v. Dickson, 280 F.2d 727, 736 (9th Cir. 1960).

18                   In general, to warrant federal habeas relief, a challenged jury instruction “cannot

19    be merely ‘undesirable, erroneous, or even “universally condemned,”’ but must violate some due

20    process right guaranteed by the fourteenth amendment.” Prantil v. California, 843 F.2d 314, 317
21    (9th Cir. 1988) (quoting Cupp v. Naughten, 414 U.S. 141, 146 (1973)). To prevail, petitioner

22    must demonstrate that an erroneous instruction “‘so infected the entire trial that the resulting

23    conviction violates due process.’” Estelle v. McGuire, 502 U.S. 62, 72 (1991) (quoting Cupp,

24    414 U.S. at 147). In making its determination, this court must evaluate an allegedly ambiguous

25    jury instruction “‘in the context of the overall charge to the jury as a component of the entire trial

26    process.’” Prantil, 843 F.2d at 817 (quoting Bashor v. Risley, 730 F.2d 1228, 1239 (9th Cir.
27    1984)). Further, in reviewing an allegedly ambiguous instruction, the court “must inquire

28    ‘whether there is a reasonable likelihood that the jury has applied the challenged instruction in a
                                                         14
     Case 2:18-cv-00064-KJM-DMC Document 25 Filed 02/18/21 Page 15 of 22


 1    way’ that violates the Constitution.” Estelle, 502 U.S. at 72 (quoting Boyde v. California, 494

 2    U.S. 370, 380 (1990)). Petitioner’s burden is “especially heavy” when the court fails to give an

 3    instruction. Henderson v. Kibbe, 431 U.S. 145, 155 (1977). Where an instruction is missing a

 4    necessary element completely, the “reasonable likelihood” standard does not apply and the court

 5    may not “. . . assume that the jurors inferred the missing element from their general experience or

 6    from other instructions. . . .” See Wade v. Calderon, 29 F.3d 1312, 1321 (9th Cir. 1994). In the

 7    case of an instruction which omits a necessary element, constitutional error has occurred. See id.

 8                   It is well-established that the burden is on the prosecution to prove each and every

 9    element of the crime charged beyond a reasonable doubt. See In re Winship, 397 U.S. 358, 364

10    (1970). Therefore, due process is violated by jury instructions which use mandatory

11    presumptions to relieve the prosecution’s burden of proof on any element of the crime charged.

12    See Francis v. Franklin, 471 U.S. 307, 314 (1985); see also Sandstrom v. Montana, 442 U.S. 510

13    (1979). A mandatory presumption is one that instructs the jury that it must infer the presumed

14    fact if certain predicate facts are proved. See Francis, 471 U.S. at 314. On the other hand, a

15    permissive presumption allows, but does not require, the trier of fact to infer an elemental fact

16    from proof of a basic fact. See County Court of Ulster County v. Allen, 442 U.S. 140, 157

17    (1979). The ultimate test of the constitutionality of any presumption remains constant – the

18    instruction must not undermine the factfinder’s responsibility at trial, based on evidence adduced

19    by the government, to find the ultimate facts beyond a reasonable doubt. See id. at 156 (citing In

20    re Winship, 397 U.S. at 364).
21                   In rejecting this claim, the California Court of Appeal held:

22                           Defendant contends the trial court erred in giving a pattern
                     instruction regarding witnesses with developmental disabilities, because
23                   no substantial evidence supported the instruction, it improperly bolstered
                     the victim’s credibility, and it violated his federal constitutional rights. We
24                   disagree.
                             CALCRIM No. 331, as given in this case, provides:
25
                                     “In evaluating the testimony of a person with a
26                           developmental disability, consider all of the factors surrounding
                             that person’s testimony, including his or her level of cognitive
27                           development. Even though a layperson with a developmental
                             disability may perform differently as a witness because of his or
28
                                                        15
     Case 2:18-cv-00064-KJM-DMC Document 25 Filed 02/18/21 Page 16 of 22


 1                         her level of cognitive development, that does not mean he or she is
                           any more or less credible than another witness.
 2
                                  “You should not discount or distrust the testimony of a
 3                         person with a developmental disability solely because he or she has
                           such a disability.”
 4
                           This instruction was given directly after the pattern instruction on
 5                 how to evaluate the credibility of any witness, CALCRIM No. 226.
                           Section 1127g requires the court to instruct the jury about a
 6                 witness’s cognitive impairment, upon request, and CALCRIM No. 331
                   tracks the language of the statute. As is evident by the text of the
 7                 instruction, it does not push the jury to believe or disbelieve a given
                   witness’s testimony. It merely directs the jury to consider a witness’s
 8                 cognitive level in connection with all the other factors used to evaluate any
                   witness’s testimony.
 9                         The use of CALCRIM No. 331 was upheld in People v. Catley
                   (2007) 148 Cal.App.4th 500, against claims that it undermined the
10                 People’s burden of proof and violated due process. (Id. at pp. 506-508.)
                   Defendant acknowledges this and similar holdings but urges us to disagree
11                 with them. We decline the invitation, and for the reasons stated by Catley
                   we find no infirmity in the statute or the instruction.
12                         Defendant’s subsidiary argument, that no substantial evidence
                   supported the instruction, also fails to persuade. The evidence shows the
13                 victim had a developmental disability, and although she was able to live in
                   an apartment, she required regular help, and therefore was a dependent
14                 person. (Cf. People v. Keeper (2011) 192 Cal.App.4th 511, 521 [purpose
                   of section 1127g was to apply the instruction when a person is “dependent
15                 on others for care”].) Accordingly, it was appropriate for the trial court to
                   give this instruction.
16
                   ECF No. 11-2, pgs. 7-8.
17

18                 In his answer, Respondent argues the state court’s determination was reasonable.

19    See ECF No. 22, pg. 17. According to Respondent:

20                          Petitioner argues that the trial court should not have given this
                   instruction to the jury because it violated due process. (Pet. at 8.) The state
21                 court determined the instruction was correctly given and did not violate
                   Petitioner’s constitutional rights.
22                          An instruction can violate due process if it fails to require the State
                   “prove every element of the offense . . . Nonetheless, not every ambiguity,
23                 inconsistency, or deficiency in a jury instruction rises to the level of a due
                   process violation.” Middleton v. McNeil, 541 U.S. 433, 437 (2004). To
24                 determine if an instruction is violative, “courts should ask whether the
                   presumption in question is mandatory, that is, whether the specific
25                 instruction, both alone and in the context of the overall charge, could have
                   been understood by reasonable jurors to require them to find the presumed
26                 fact if the State proves certain predicate facts.” Carella v. California, 491
                   U.S. 263, 265 (1989). For instance, an instruction creating a “presumption
27                 which would permit but not require the jury to assume intent from an
                   isolated fact would prejudge a conclusion which the jury should reach of
28                 its own volition.” Sandstrom v. Montana, 442 U.S. 510, 522 (1979). An
                                                       16
     Case 2:18-cv-00064-KJM-DMC Document 25 Filed 02/18/21 Page 17 of 22


 1                   instruction mandating that the jury find an element after proof of a
                     predicate fact would likewise violate the Due Process Clause. Id.
 2                           Petitioner’s complaint that the instruction undermined the burden
                     of proof is not born out by the instruction itself. Unlike Sandstrom or
 3                   Carella, the instruction in this case created no presumption at all. It neither
                     mandated that the jury find a fact or element true, nor permissively
 4                   presumed any fact or element. The instruction did “not push the jury to
                     believe or disbelieve a given witness’s testimony. It merely direct[ed] the
 5                   jury to consider a witness’s cognitive level in connection with all the other
                     factors used to evaluate any witness’s testimony.” (Ex. A at 7-8.) The
 6                   instruction explicitly equalizes the credibility determination between a
                     cognitively disabled witness and any other: “[a witness’s] level of
 7                   cognitive development . . . does not mean he or she is any more or less
                     credible than another witness.” (Lodged Doc. No. 11 at 193.) Other
 8                   federal courts have considered this question and found no constitutional
                     infirmity in this instruction. Menjivar v. Cash, No. CV 10-8049-DOC OP,
 9                   2011 WL 4352477, at *12 (C.D. Cal. July 22, 2011) (finding this
                     instruction “does not instruct the jury to give a witness with a cognitive
10                   impairment any more or less weight than any other witness. Rather, it
                     merely instructs the jury. . . not to discount a witness’ testimony solely
11                   because they are impaired, and to consider all the factors surrounding that
                     person’s testimony, including their level of cognitive development.”). A
12                   fairminded jurist could agree that this instruction did not change the
                     burden of proof.
13                           Further, the question of whether an instruction of this kind offends
                     due process has never been “squarely addresse[d]” by a decision of the
14                   Supreme Court. Wright v. Van Patten, 552 U.S. 120, 125 (2008). Because
                     no Supreme Court case gives a “clear answer to the question presented,
15                   let alone one in [the petitioner’s] favor, ‘it cannot be said that the state
                     court “unreasonabl[y] appli[ed] clearly established Federal law.”’” Id. at
16                   126 (quoting Carey v. Musladin, 549 U.S. 70, 74 (2006)).
                             Petitioner does not show the state court decision violated or
17                   unreasonably applied clearly established Supreme Court precedent. The
                     state court’s rejection of the constitutional claim was reasonable.
18                   Petitioner cannot earn habeas relief.

19                   ECF No. 22, pgs. 18-19.

20                   CALCRIM No. 331 is a pattern California jury instruction telling the jury not to

21    discredit the testimony of someone with a developmental disability simply because they have

22    such a disability. The instruction also allows the jury to consider the disability in evaluating the

23    developmentally disabled witness’ credibility. As the state court observed, CALCRIM No. 331

24    does not push the jury to either believe or disbelieve the testimony of a witness with

25    developmental disabilities. Further, the instruction does nothing to diminish the prosecution’s

26    burden of proof. Finally, Petitioner’s argument that the evidence was insufficient to give the

27    instruction is meritless because, as the state court also observed, the victim was in fact

28    developmentally disabled, as established by testimony from Ms. Bumgardner, the victim’s
                                                         17
     Case 2:18-cv-00064-KJM-DMC Document 25 Filed 02/18/21 Page 18 of 22


 1    services coordinator.

 2                   To warrant federal habeas relief, a challenged jury instruction cannot simply be

 3    erroneous. See Prantil, 843 F.3d at 317. As with claims of erroneous evidentiary rulings, to

 4    prevail the petitioner must show that a jury instruction so infected the trial as to render the result

 5    fundamentally unfair. See Estelle, 502 U.S. at 72. Petitioner has not done so here. To the

 6    contrary, it was entirely fair to instruct the jury under CALCRIM No. 331 given that the victim,

 7    who is developmentally disabled, testified. The absence of such an instruction would have been

 8    unfair to both the victim and the prosecution. This Court cannot say that the state court’s

 9    determination is either contrary to or based on an unreasonable application of clearly established

10    law, to the extent such law even exists on the issue of CALCRIM No. 331 or any similar

11    instruction.

12              C.   Ineffective Assistance of Counsel

13                   In claim 1, Petitioner argues trial counsel was ineffective for failing to object to

14    testimony from Samantha Bumgardner. See ECF No. 1, pgs. 5-7. In claim 2, Petitioner contends

15    trial counsel was ineffective for failing to object to evidence of Petitioner’s drug use. See id. at 7-

16    8. In claim 4, Petitioner argues trial counsel was ineffective for failing to request a statement of

17    reasons for the imposition of consecutive sentences. See id. at 10-12. As with Petitioner’s other

18    claims, he offers no argument or evidence in support of any of ineffective assistance of counsel

19    claims.

20                   The Sixth Amendment guarantees the effective assistance of counsel. The United
21    States Supreme Court set forth the test for demonstrating ineffective assistance of counsel in

22    Strickland v. Washington, 466 U.S. 668 (1984). First, a petitioner must show that, considering all

23    the circumstances, counsel’s performance fell below an objective standard of reasonableness. See

24    id. at 688. To this end, petitioner must identify the acts or omissions that are alleged not to have

25    been the result of reasonable professional judgment. See id. at 690. The federal court must then

26    determine whether, in light of all the circumstances, the identified acts or omissions were outside
27    the wide range of professional competent assistance. See id. In making this determination,

28    however, there is a strong presumption “that counsel’s conduct was within the wide range of
                                                         18
     Case 2:18-cv-00064-KJM-DMC Document 25 Filed 02/18/21 Page 19 of 22


 1    reasonable assistance, and that he exercised acceptable professional judgment in all significant

 2    decisions made.” Hughes v. Borg, 898 F.2d 695, 702 (9th Cir. 1990) (citing Strickland, 466 U.S.

 3    at 689).

 4                    Second, a petitioner must affirmatively prove prejudice. See Strickland, 466 U.S.

 5    at 693. Prejudice is found where “there is a reasonable probability that, but for counsel’s

 6    unprofessional errors, the result of the proceeding would have been different.” Id. at 694. A

 7    reasonable probability is “a probability sufficient to undermine confidence in the outcome.” Id.;

 8    see also Laboa v. Calderon, 224 F.3d 972, 981 (9th Cir. 2000). A reviewing court “need not

 9    determine whether counsel’s performance was deficient before examining the prejudice suffered

10    by the defendant as a result of the alleged deficiencies . . . If it is easier to dispose of an

11    ineffectiveness claim on the ground of lack of sufficient prejudice . . . that course should be

12    followed.” Pizzuto v. Arave, 280 F.3d 949, 955 (9th Cir. 2002) (quoting Strickland, 466 U.S. at

13    697).

14                    1.      Failure to Object to Bumgardner Testimony

15                    The Court of Appeal addressed this aspect of claim 1 on direct review as follows:

16                            To the extent defendant recasts his contention as a federal due
                      process claim, and goes so far as to fault trial counsel for not making an
17                    explicit federal objection, “when evidence is properly admitted under the
                      Evidence Code, there is no violation of due process.” (People v. Johnson
18                    (2015) 61 Cal.4th 734, 763; see People v. Kelly (2007) 42 Cal.4th 763,
                      787; People v. Partida (2005) 37 Cal.4th 428, 439.) Accordingly,
19                    defendant’s federal claims of error are not persuasive.
20                    ECF No. 11-2, pg. 6.
21                    As discussed above in the context of Petitioner’s claim that admission of the

22    Bumgardner testimony violated due process, the state court determined – and this Court agrees –

23    that there was no basis upon which to object to the evidence. For this reason, trial counsel’s

24    performance in failing to raise an objection did not result in in a lack of effective assistance.

25    Because Petitioner cannot prevail on the first prong of Strickland, his claim fails. The state

26    court’s determination is neither contrary to nor based on an unreasonable application of
27    Strickland.

28    ///
                                                           19
     Case 2:18-cv-00064-KJM-DMC Document 25 Filed 02/18/21 Page 20 of 22


 1                   2.      Failure to Object to Evidence of Drug Use

 2                   The state court denied Petitioner’s related evidentiary claim as both defaulted and

 3    failing on the merits. See ECF No. 1-2, pgs. 6-7. The state court also addressed the ineffective

 4    assistance of counsel aspect of the claim, concluding “trial counsel had a plausible tactical reason

 5    for not objecting to the evidence about drugs.” Id. at 7. This Court cannot fault the state court’s

 6    analysis. As explained above, Petitioner contended he and victim had traded sex for drugs in the

 7    past, and that witnesses had lied because Petitioner gave the victim drugs. Thus, trial counsel had

 8    a legitimate tactical reason to allow evidence of Petitioner’s drug use. Because Petitioner cannot

 9    establish the first Strickland prong of deficient performance by trial counsel, his ineffective

10    assistance of counsel claim fails. The state court’s determination is neither contrary to nor based

11    on an unreasonable application of Strickland.

12                   3.      Failure to Request a Sentencing Statement

13                   As to Petitioner’s claim that trial counsel was ineffective for failing to request a

14    statement for the bases for imposing consecutive sentences, the Court of Appeal stated:

15                           Defendant’s appellate counsel contends trial counsel was
                     ineffective because counsel did not ask for a statement of reasons for the
16                   imposition of consecutive sentences. We disagree, because the trial court
                     explained its reasoning in detail on the record, and in any event defendant
17                   makes no persuasive claim of prejudice.
                             At sentencing, the trial court emphasized the harm to the victim,
18                   noting some facts not apparent from the transcript, namely, that the victim
                     had used a comfort dog while testifying, was visibly shaken, and had to
19                   leave the courtroom several times with the comfort dog and her support
                     persons to “get the courage back” to continue testifying. Although the
20                   victim had helped defendant in the past by allowing him to shower at her
                     apartment, she hid in a closet on this occasion. He was very drunk and had
21                   brought lubricant and asked for a “threesome,” evidencing his lewd intent
                     upon arrival. Between the digital penetration and intercourse, defendant
22                   had to turn the victim around “giving him an opportunity to reflect upon
                     what he had done.”
23                           Because defendant knew the victim was vulnerable because of her
                     mental capacity, and because he was on post-release community
24                   supervision (PCRS) at the time, the trial court imposed the upper term for
                     the rape, eight years, doubled to 16 years for the strike, and another eight-
25                   year term doubled for the penetration count. The court then noted
                     defendant had numerous prior adult convictions and prison terms, and his
26                   past performance on probation, PCRS, and parole had been poor,
                     justifying the upper terms, doubled for the strike, resulting in a total base
27                   term of 32 years. Added to that was five years for the prior serious felony
                     allegation, and four years for four of the remaining five prior prison terms,
28
                                                        20
     Case 2:18-cv-00064-KJM-DMC Document 25 Filed 02/18/21 Page 21 of 22


 1                   for a total of 41 years. The trial court struck the other prison term
                     enhancement.
 2                            Later, the trial court referenced its agreement with the probation
                     report’s recommendation, and stated: “There was a clear break between
 3                   Count II and Count I” and “[t]here are two separate acts. Victim is
                     struggling, trying to keep her pants up, before Defendant rapes her. That’s
 4                   why I believe it’s appropriate. As we have discretionary sentencing on
                     forcible sex crimes in this matter, I’m imposing them fully and
 5                   consecutively.”
                              As the People correctly concede, under section 667.6, subdivision
 6                   (c), a trial court has discretion whether to impose full consecutive terms
                     for certain sex offenses when the crimes “involve the same victim on the
 7                   same occasion.” (See People v. Belmontes (1983) 34 Cal.3d 335, 347.)
                     Under section 667.6, subdivision (d), however, the trial court must impose
 8                   full consecutive terms for certain sex offenses when the crimes “involve
                     the same victim on separate occasions.” (See People v. Jones (2001) 25
 9                   Cal.4th 98, 104.) In determining whether the offenses occurred on
                     “separate occasions,” the trial court “shall consider whether, between the
10                   commission of one sex crime and another, the defendant has a reasonable
                     opportunity to reflect upon his or her actions and nevertheless resumed
11                   sexually assaultive behavior. Neither duration of time between crimes, nor
                     whether or not the defendant lost or abandoned his or her opportunity to
12                   attack, shall be, in and of itself, determinative on the issue of whether the
                     crimes in question occurred on separate occasions.” (§ 667.6, subd. (d).)
13                            The trial court’s comments, read in context, show that it was aware
                     of the need to make this decision and found based on the evidence that
14                   defendant had an opportunity to reflect but resumed his sexually assaultive
                     behavior. That finding is supported by the victim’s testimony, as
15                   recounted above. Once that finding was made, full consecutive sentences
                     were required by section 667.6, subdivision (d).
16                            Further, the aggravating facts described ante far outnumbered the
                     (zero) facts found in mitigation. There was no basis in the record for
17                   lenience. Accordingly, it is not reasonably probable the trial court would
                     have imposed any lesser sentence, based on the record and the trial court’s
18                   comments, even if further reasons should have been stated on the record at
                     the time of sentencing in this case. (See People v. Champion (1995) 9
19                   Cal.4th 879, 934.)

20                   ECF No. 11-2, pgs. 9-11.
21                   Petitioner’s claim presumes that the trial court could have imposed concurrent

22    sentences and that the trial court failed to explain its reasons for imposing consecutive sentences.

23    Neither is true. As the Court of Appeal noted, the trial court explained its sentencing decision in

24    detail, including the basis for consecutive sentences. Specifically, the trial court found that the

25    crimes were committed on separate occasions because Petitioner had time to reflect but resumed

26    his criminal behavior towards the victim. This finding required imposition of consecutive

27    sentences under California law. Because imposition of consecutive sentences was mandatory,

28    and because the trial court made the findings necessary to impose mandatory consecutive
                                                         21
     Case 2:18-cv-00064-KJM-DMC Document 25 Filed 02/18/21 Page 22 of 22


 1    sentences, Petitioner’s ineffective assistance of counsel claim necessarily fails. The state court’s

 2    determination is neither contrary to nor based on an unreasonable application of Strickland

 3    because trial counsel could not have rendered deficient performance in failing to request an

 4    explanation for consecutive sentences where an explanation was provided and imposition of

 5    consecutive sentences was mandatory under state law.

 6

 7                                           IV. CONCLUSION

 8                   Based on the foregoing, the undersigned recommends that Petitioner’s petition for

 9    a writ of habeas corpus, ECF No. 1, be denied.

10                   These findings and recommendations are submitted to the United States District

11    Judge assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within 14 days

12    after being served with these findings and recommendations, any party may file written objections

13    with the court. Responses to objections shall be filed within 14 days after service of objections.

14    Failure to file objections within the specified time may waive the right to appeal. See Martinez v.

15    Ylst, 951 F.2d 1153 (9th Cir. 1991).

16

17    Dated: February 18, 2021
                                                          ____________________________________
18                                                        DENNIS M. COTA
19                                                        UNITED STATES MAGISTRATE JUDGE

20
21

22

23

24

25

26
27

28
                                                        22
